                                  Case 2:21-cv-00078-JCM-EJY Document 27 Filed 04/16/21 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 West Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, NV 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    Email: eservice@thedplg.com
                                 Attorneys for Defendants
                            7    Joyce Sirianni and Lisa M. Lee
                                 as Special Administrator of the
                            8    Estate of Demetrios A. Dalacas

                            9                          UNITED STATES DISTRICT COURT
                            10                                 DISTRICT OF NEVADA
                            11
                                  ALLIED WORLD SPECIALTY INSURANCE                CASE NO.: 2:21-cv-00078-JCM-EJY
                            12    COMPANY f/k/a DARWIN NATIONAL
                                  ASSURANCE COMPANY and ALLIED
                            13    WORLD INSURANCE COMPANY,
                                                                                       JOINT MOTION FOR
                            14                                                      EXTENSION OF TIME FOR
                                                Plaintiffs,                       DEFENDANTS JOYCE SIRIANNI
                            15                                                    AND LISA M. LEE, AS SPECIAL
                                  vs.                                               ADMINISTRATOR OF THE
                            16                                                      ESTATE OF DEMETRIOS A.
                                                                                    DALACAS TO FILE THEIR
                                  LISA M. LEE, as Special Administrator of the     RESPONSIVE PLEADING TO
                            17
                                  ESTATE OF DEMETRIOS A. DALACAS,                 PLAINTIFFS’ COMPLAINT FOR
                            18    ESQ., ROBERT O McMASTER, as Special              DECLARATORY JUDGMENT
                                  Administrator   of   the   ESTATE        OF        AND MONEY JUDGMENT
                            19    DEMETRIOS       A.    DALACAS,       ESQ.,
                                                                                           (Second Request)
                                  DEMETRIOS A. DALACAS, ESQ., P.C., a
                            20
                                  Nevada professional corporation; JOYCE
                            21    SIRIANNI, and RYAN MCCLARAN,

                            22                 Defendants.
                            23
                                        Plaintiffs Allied World Specialty Insurance Company f/k/a Darwin National
                            24
                                 Assurance Company and Allied World Insurance Company (“Plaintiffs”) and Defendants
                            25
                                 Joyce Sirianni and Lisa M. Lee, as Special Administrator of the Estate of Demetrios A.
                            26
                                 Dalacas (“Defendants”) hereby file their Joint Motion for Extension of Time for
                            27
                                 Defendants Joyce Sirianni and Lisa M. Lee, as Special Administrator of the Estate of
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:21-cv-00078-JCM-EJY Document 27 Filed 04/16/21 Page 2 of 3



                            1    Demetrios A. Dalacas to file their Responsive Pleading to Plaintiffs’ Complaint for
                            2    Declaratory Relief and Monetary Judgment. Plaintiffs and Defendants jointly and

                            3    respectfully request this Court to extend the deadline for Defendants to file their

                            4    responsive pleading to Plaintiffs’ Complaint for Declaratory Judgment and Money
                                 Judgment twenty-one (21) days from Friday, April 16, 2021 to Friday, May 7, 2021. This
                            5
                                 is Defendants’ second request for extension of time to file their responsive pleading.
                            6
                                 Plaintiffs and Defendants hereby submit this joint motion in accordance with LR 7-1.
                            7
                                       Over the course of the last several weeks, Defendants’ undersigned counsel has
                            8
                                 spent a significant amount of time preparing a substantive mediation brief for a complex
                            9
                                 insurance bad faith matter, Volungis, et al. v. Liberty Mutual Fire Insurance Company,
                            10
                                 Case No. 2:17-cv-2247 JCM (VCF). Defendants’ undersigned counsel simultaneously
                            11   devoted substantial time preparing a substantive motion for summary judgment
                            12   addressing five (5) distinct issues in a complex insurance bad faith matter, Arlitz v.
                            13   GEICO Casualty Company, Case No. 2:19-cv-00743-RFB-DJA. During this same time
                            14   period, Defendants’ undersigned counsel purchased a home in March and had to address

                            15   several unforeseen issues that arose during escrow that forced him to take some time

                            16   away from the office. This additional extension of time will allow Defendants’ counsel

                            17   to prepare a comprehensive responsive pleading fully addressing the allegations set
                                 forth in Plaintiffs’ Complaint for Declaratory Judgment and Money Judgment.
                            18
                                 ...
                            19
                                 ...
                            20
                                 ...
                            21
                                 ...
                            22
                                 ...
                            23
                                 ...
                            24   ...
                            25   ...
                            26   ...
                            27   ...

                            28   ...
                                                                            2
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:21-cv-00078-JCM-EJY Document 27 Filed 04/16/21 Page 3 of 3



                            1          “When an act may or must be done within a specified time, the court may, for good
                            2    cause, extend the time . . . .” Burns v. Davis, Case No. 2:19-cv-00218-RFB-BNW, 2021

                            3    U.S. Dist. LEXIS 3749, at *7 (D. Nev. Jan. 8, 2021) (quoting Fed. R. Civ. P. 6). Based on

                            4    the foregoing, Plaintiffs and Defendants jointly and respectfully request this Court to
                                 GRANT the foregoing Motion and extend the deadline for Defendants to file their
                            5
                                 responsive pleading to Plaintiffs’ Complaint for Declaratory Judgment and Money
                            6
                                 Judgment twenty-one (21) days from Friday, April 16, 2021 to Friday, May 7, 2021.
                            7
                                 DATED this 16th day of April, 2021.            DATED this 16th day of April, 2021.
                            8
                                 WILSON, ELSER, MOSKOWITZ,                      PRINCE LAW GROUP
                            9
                                 EDELMAN & DICKER LLP
                            10

                            11
                                 /s/Chad C. Butterfield                         /s/ Kevin T. Strong
                            12
                                 CHAD C. BUTTERFIELD                            DENNIS M. PRINCE
                            13   Nevada Bar No. 10532                           Nevada Bar No. 5092
                                 6689 Las Vegas Boulevard South                 KEVIN T. STRONG
                            14   Suite 200                                      Nevada Bar No. 12107
                                 Las Vegas, Nevada 89119                        10801 W. Charleston Boulevard, #560
                            15   Attorneys for Plaintiffs                       Las Vegas, Nevada 89135
                                 Allied World Specialty Insurance               Attorneys for Defendant
                            16   Company f/k/a Darwin National                  Joyce Sirianni and Lisa M. Lee, as Special
                                 Assurance Company and Allied                   Administrator of the Estate of Demetrios
                            17   World Insurance Company                        A. Dalacas, Esq.

                            18

                            19
                                                                          IT IS SO ORDERED.
                            20

                            21

                            22                                            ____________________________________
                                                                          U.S. MAGISTRATE JUDGE
                            23

                            24                                            Dated: April 16, 2021

                            25

                            26

                            27

                            28
                                                                            3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
